PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/244,726
Filing Date: 10 Jan 2019
Appellant(s): GLOBERIDE, Inc.



__________________
Matthew S. Dicke
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 January 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (JP 2005-013153, previously cited) in view of Niitsuma et al. (US PGPub. No. 2013/0153700; hereafter Niitsuma ‘700).
Claim 1: Koike teaches a reel body of a fishing reel (p. 4 of description) which is made of an aluminum alloy (p. 3 of description) and coated to achieve high corrosion resistance (p. 1 of description).  A coating layer is selectively sprayed on the molded article (i.e. a coating layer is formed on the die-cast aluminum alloy) (p. 3 of description).  The coating layer is formed of powder particles of aluminum having higher aluminum purity as compared with the die cast material (i.e. the coating layer is an aluminum with higher aluminum purity than the die-cast aluminum alloy) (p. 3 of description).  An alumite layer is formed on the entire surface including the coating layer by anodic oxidation (i.e. an anodic oxide film is formed on the coating layer) (p. 4 of description).  Koike teaches that the coating layer is selectively sprayed on the entire surface, the exposed outer side surface, or a part of the outer side surface (p. 3 of description).  This is considered to teach where the reel body has different regions where at least some of the regions include the coating layer (i.e. a first surface treatment region).  Koike further teaches that the alumite layer is formed on the entire surface by anodic oxidation (p. 4 of description).  This is considered to teach where a region of the reel body (i.e. a second surface treatment region) has an anodic oxide film formed on the die-cast aluminum alloy, regardless of the presence of absence of the coating layer between them.  However, Koike does not teach explicitly which parts of the fishing reel are considered to be a precision finishing part requiring a predetermined dimensional precision.
In a related field of endeavor, Niitsuma ‘700 teaches that in fishing reels it is required to highly accurately produce an inter-gear clearance in reducing modules of a drive gear and a pinion gear that serve to transmit rotation of the handle shaft, to highly accurately dispose the handle shaft to which the drive gear is fixed and a spool shaft to which the pinion gear is mounted, and to highly accurately form the inner peripheries of bearing mounting parts of the reel unit (i.e. a reel body) where bearings are respectively mounted for supporting the handle shaft and the spool shaft (paragraph 0006) (i.e. precision finishing parts requiring a predetermined dimensional precision, wherein the bearing mounting part is a precision finishing part, which is part of a bearing that supports a rotational drive shaft having a gear, rotational support parts, and slidable support parts).  Niitsuma ‘700 teaches that a corrosion-resistant coating is often formed on a bearing mounting part (i.e. a component of a fishing reel) which results in the coating disposed on the inner periphery of the bearing mounting part (paragraph 0007).  This degrades forming accuracy of the inner periphery and requires work to remove the coating from the inner periphery and machining to enhance the accuracy (paragraph 0007).  This description renders as known or obvious to one of ordinary skill in the art that the entire bearing mounting part may be a unitary piece since the entire part is subjected to coating.
As Koike and Niitsuma ‘700 both teach fishing reels, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corrosion resistant coating of an aluminum reel body that has been anodized as taught by Koike to include where the inner peripheries of bearing mounting parts of the reel body are considered to be precision finishing parts requiring a predetermined dimensional precision as taught by Niitsuma ‘700, and one would have had a reasonable expectation of success.  Since Koike teaches that the coating layer (corresponding to the first treatment region) may be selectively sprayed on the exposed outer side surface, or a part of the outer side surface (p. 3 of description) and Niitsuma ‘700 teaches that it is required to highly accurately form the inner peripheries of bearing mounting parts of the reel unit where bearings are mounted for supporting the handle shaft and the spool shaft (paragraph 0006) and where coating such portions would require removal of the coating (paragraph 0007), it would have been obvious to one of ordinary skill in the art before the effective filing date to consider the inner peripheries of bearing mounting parts (i.e. precision finishing parts) to correspond to a second treatment region because, being an inner periphery, it is not an outer side surface that may be selectively sprayed with a coating layer as taught by Koike (i.e. the regions with a selectively sprayed coating layer corresponds to a first treatment region) and Niitsuma ‘700 teaches that adding a coating to the inner periphery would require its removal (i.e. removing the added coating prior to anodizing), and one would have had a reasonable expectation of success.  
Claim 3: Koike teaches that the coating layer (i.e. corresponding to the first surface treatment) is selectively sprayed on the entire surface, the exposed outer side surface, or a part of the outer side surface (p. 3 of description).  As outlined above, it would have been obvious to one of ordinary skill in the art before the effective filing date to consider the inner peripheries of the bearing mounting parts (i.e. precision finishing parts, which is a support part of a drive member) to correspond to region having the second surface treatment.
Claim 4: Claim 4 recites the limitations of claim 1, which are outlined above, and further specified wherein the second surface treatment region is directly adjacent to at least one of a rotational drive shaft having a gear, rotational support parts, and slidable support parts.  As outlined above, Niitsuma ‘700 teaches that in fishing reels it is required to highly accurately form the inner peripheries of bearing mounting parts of the reel unit (i.e. a reel body) where bearings are respectively mounted for supporting the handle shaft and the spool shaft (paragraph 0006) (i.e. precision finishing parts requiring a predetermined dimensional precision, wherein the bearing mounting part is a precision finishing part, which is part of a bearing that supports a rotational drive shaft having a gear, rotational support parts, and slidable support parts).  The inner periphery (i.e. the second surface treatment region as outlined above) is considered to be positioned directly adjacent the rotational drive shaft.
Claims 6 and 8: Koike teaches that the coating layer should have a thickness of 10-100 µm (p. 3), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Koike is silent regarding the exact thickness of the anodic oxide film but does describe where the alumite layer (i.e. anodic oxide film) is formed on the surface including the coating layer (paragraph spanning p. 3-4).  That is, a portion of the coating layer is considered to remain and anodic oxidation does not completely convert the high purity aluminum of the coating layer since the alumite layer is described to be formed on the coating layer, which would render as obvious to one of ordinary skill in the art that the alumite layer has a smaller thickness than the thickness of the applied coating layer.  Furthermore, the thickness of the anodic oxide film is considered to be a relative dimension and the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, the claimed device is not patentably distinct from the prior art device if a device having the relative dimensions would not perform differently than the prior art device.  See MPEP § 2144.04(IV)(A).  



(2) Response to Argument
Appellant argues that Koike is silent with respect to a recitation of all the limitations of claim 1 and similarly claim 4.  The examiner disagrees that none of the limitations are taught by Koike because, as outlined above and in the Final Office Action mailed 27 January 2022, Koike teaches the claimed coating layer of high purity aluminum (Koike, p. 3 of description), where the coating layer is selectively sprayed (e.g. only on selected parts of the surface such as the exposed outer side surface or a part of the outer side surface) (Koike, p. 3 of description), and an alumite layer is formed on the entire surface by anodic oxidation (Koike, p. 4 of description).  That is, Koike teaches the claimed first surface treatment region and second surface treatment region but does not correlate these regions to specific parts of the reel (other than the coating layer possibly being on some or all of the outer side surface).  The examiner stated that Koike does not teach explicitly which parts of the fishing reel are considered to be a precision finishing part requiring a predetermined dimensional precision.  Since such parts are not taught, this statement would be understood to include that Koike does not teach the precision finishing part as being part of a bearing and likewise does not teach the other claimed details related to being a specific part of the reel.
 Appellant argues that the Examiner’s statement regarding what Koike does not teach (i.e. which parts of the fishing reel are considered to be a precision finishing part requiring a predetermined dimensional precision) as outlined on p. 3 of the Final Office Action mailed 27 January 2022 is a mischaracterization of the missing claimed element because Koike does not mention “precision finishing part” or that there is any issue in the precision finishing part such that one of ordinary skill in the art would be motivated to modify the fishing reel of Koike to arrive at the claimed component.  The examiner disagrees with the allegation of mischaracterization based on claim language because prior art does not have to teach identical terminology to have substantially identical structural features (e.g., see MPEP § 2111 regarding determining the scope of the claims being not solely on the basis of the claim language and MPEP § 2141.01(IV) regarding analogy in the mechanical arts).  The examiner disagrees that one of ordinary skill in the art lacks motivation to modify the fishing reel of Koike because Koike teaches that the reel body may be selectively sprayed with the coating layer but is silent regarding which specific parts of the reel body should be selectively sprayed (or not sprayed) and therefore one of ordinary skill in the art would be motivated to seek guidance from what is known in the art about anticorrosion coatings and specific structural parts of a fishing reel.  Furthermore, this statement of the missing claimed element is merely part of the framework for the objective analysis for determining obviousness, wherein the factual inquiry includes ascertaining the differences between the claimed invention and the prior art, and the next step is to resolve the level of ordinary skill in the pertinent art.  See MPEP § 2141(II).  The prior art of Niitsuma ‘700 is relied upon for resolving the level of ordinary skill in the pertinent art, and the motivation to combine is provided after resolving what is taught by Niitsuma ‘700 pertaining to what is known in the art regarding parts of fishing reels requiring precision finishing and a problem encountered when forming a corrosion-resistant coating on such parts (i.e. the motivation to combine is outlined above, on p. 4 of the Final Office Action mailed 27 January 2022, and as follows in quotation marks).
“As Koike and Niitsuma ‘700 both teach fishing reels, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corrosion resistant coating of an aluminum reel body that has been anodized as taught by Koike to include where the inner peripheries of bearing mounting parts of the reel body are considered to be precision finishing parts requiring a predetermined dimensional precision as taught by Niitsuma ‘700, and one would have had a reasonable expectation of success.  Since Koike teaches that the coating layer (corresponding to the first treatment region) may be selectively sprayed on the exposed outer side surface, or a part of the outer side surface (p. 3 of description) and Niitsuma ‘700 teaches that it is required to highly accurately form the inner peripheries of bearing mounting parts of the reel unit where bearings are mounted for supporting the handle shaft and the spool shaft (paragraph 0006) and where coating such portions would require removal of the coating (paragraph 0007), it would have been obvious to one of ordinary skill in the art before the effective filing date to consider the inner peripheries of bearing mounting parts (i.e. precision finishing parts) to correspond to a second treatment region because, being an inner periphery, it is not an outer side surface that may be selectively sprayed with a coating layer as taught by Koike (i.e. the regions with a selectively sprayed coating layer corresponds to a first treatment region) and Niitsuma ‘700 teaches that adding a coating to the inner periphery would require its removal (i.e. removing the added coating prior to anodizing), and one would have had a reasonable expectation of success.”
Appellant argues that Niitsuma ‘700 teaches away from forming a component having all the limitations recited in claim 1 and similarly in claim 4.  Presumably the basis for this argument is that Niitsuma ‘700 teaches a different solution to the problem outlined in the background and summary sections (i.e. the solution taught by Niitsuma ‘700 being a bearing mounting having two pieces, which are an outer member and an inner member made of different materials).  The examiner disagrees because the full rejection outlined above and in the Final Office Action mailed 27 January 2022 is the technique taught by Koike (i.e. a known technique) selectively applied to the outer side surface or part of the outer side surface combined with the teachings of the known device of a reel body (i.e. disclosing parts requiring high accuracy and why one would desire to not form a coating on such parts; these parts are not the outer side surface taught by Koike) as outlined in the background and summary sections of Niitsuma ‘700 (i.e. in paragraphs 0006-0007), and the courts have held that prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives (i.e. does not teach away from the teachings of Koike in view of the specific parts and problems encountered in the art as taught by Niitsuma ‘700) because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  See MPEP §§ 2141.02(VI) and 2123, In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
It is noted that Appellant’s arguments are directed to the prior art as each reference separately not teaching the entirety of claim 1 and similarly claim 4 but does not address the combination outlined in the rejection above and in the Final Office Action mailed 27 January 2022 except to argue that it is impermissible to pick and choose from any one reference only so much of it as will support a given position to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.  However, the claimed invention as a whole is considered in the rejection outlined above as being taught by Koike in view of known fishing reel parts and the known problem encountered in the art as taught by Niitsuma ‘700 (i.e. the background and summary sections of Niitsuma ‘700 are cited as resolving the level of ordinary skill in the art) which renders the claimed component of a fishing reel as being obvious regardless of the teaching of an alternative solution.  
Appellant argues that the examiner’s response to Appellant’s pick and choose argument (i.e. the response on p.7 of the Final Office Action mailed 27 January 2022) is an admission of having picked and chosen from the teachings of Niitsuma ‘700 only so much as will support the examiner’s position.  The examiner disagrees because in this response the examiner cited the 1st paragraph of MPEP § 2141.03(I) with the response that “the courts have held that a reference may be used to show the level of ordinary skill in the art, such as the type of problems encountered in the art, and may be used to demonstrate a motivation to combine knowledge of one of ordinary skill in the art.”  In this respect, the rejection outlined above is based on the teachings of Koike in view of Niitsuma ‘700, where the teachings of Niitsuma ‘700 are cited pertaining to the background and summary sections as providing a more detailed description of the parts of a fishing reel and particularly of parts requiring accuracy (i.e. one such part taught by Niitsuma ‘700 being the inner periphery of a bearing mounting part, which is not the outer side surface taught by Koike as having a coating layer applied thereto) and the type of problems encountered in the art.  That is, the background and summary sections of Niitsuma ‘700 show the level of ordinary skill in the art and provides details that would be known to one of ordinary skill in the art that are not explicitly stated by Koike.  Appellant further argues against picking and choosing by reciting the 4th paragraph of MPEP § 2141.03(I), which is a statement regarding references which do not qualify as prior art.  This argument is not germane to the teachings of Niitsuma ‘700 because the reference qualifies as prior art.  Appellant also argues that the cited MPEP section, i.e. MPEP § 2141.03(I), does not support that an examiner can pick and choose from one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.  However, MPEP § 2141.03(I) does state that a person of ordinary skill in the art will be able to fit the teachings of multiple patents together like pieces of a puzzle (2nd paragraph of the cited MPEP section).  Likewise, the courts have held that any judgment of obviousness is in a sense necessarily a reconstruction, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time of the invention and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.  See MPEP § 2145(X)(A).  Regarding Appellant’s argument of the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art, it is noted that the nature of the teaching is highly relevant because that which is known or obvious does not become patentable simply because it has been described as somewhat inferior to some other product for the same use (however, it is noted that the anodic oxidation technique of Koike is not described in comparison to the two-piece bearing mounting taught by Niitsuma ‘700) and the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  See MPEP § 2145(X)(D)(1).  In this regard, the prior art is considered to include both the teachings of Koike and the teachings of Niitsuma ‘700, where the prior art in combination suggests at least two obvious solutions to the problem of providing corrosion resistance to parts requiring precision/accuracy (i.e. the anodic oxidation technique of selectively coating the outer side surface as taught by Koike and, alternatively, the two-piece bearing mounting as taught by Niitsuma ‘700) and it would be within the level of ordinary skill in the art to choose only one of these solutions.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        
Conferees:
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                                        
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.